PER CURIAM:
In 1966 plaintiff-appellant herein filed a verified complaint in the District Court in Blaine County alleging that the defendants herein had negligently failed to remove from plaintiff’s spinal area a dye substance injected by defendants during a medical procedure known as a myelogram.” That complaint was amended September 9, 1966 solely to include an additional defendant. It was also alleged therein that the failure to so remove the substance had caused a vast array of physical problems to plaintiff. That action was dismissed January 15, 1970 for failure to prosecute.
The instant action was filed in the Fifth Judicial District Court in Twin Falls County October 16, 1970 and the complaint is identical with that filed in the Blaine County action with the sole addition of an allegation that the alleged malpractice was not discovered until July 10, 1969. In the instant case the District Court granted defendants’ motion for summary judgment and plaintiff appealed.
We need only state that plaintiff set forth all the facts necessary to show his knowledge of the cause of the alleged injury at the time he filed his verified complaint in the Blaine County action in 1966. It is obvious that the action instituted in 1970, when the injury had been discovered along with its alleged cause no later than 1966, is barred by the statute of limitations. I.C. § 5-219. The allegations of a later discovery date were obviously included in an attempt to bring the action within the doctrines of Renner v. Edwards, 93 Idaho 836, 475 P.2d 530 (1969); and Billings v. Sisters of Mercy of Idaho, 86 Idaho 485, 389 P.2d 224 (1964); and were sham and false.
The summary judgment entered by the district court is affirmed. Costs to respondents.